3. Guinea (debate)
The next item is the debate on six motions for resolutions on Guinea.
author. - (NL) Mr President, when in 1958, France agreed to self-determination for its West African colonies, Guinea was the only one to decide in favour of immediate and complete independence. In the 11 other colonially governed areas, the elite chose, often disregarding the will of their own people, to perpetuate close administrative, military and economic ties with France. Guinea, on the other hand, followed the example of the former British colony Ghana, which had gained independence one year earlier, and which wanted to develop an African model of socialism with strong participation of the own population. The leaders Sekou Touré and Kwame Nkrumah inspired many Africans in their battle for a better future, in which colonialism and poverty were set to be replaced by equality and development. Unfortunately, a military coup in both countries stopped this development in its tracks. In Guinea, Conté has wielded dictatorial power since 1984. Most parties did not take part in the elections that were organised under his control, and the official opposition that was represented in parliament was forced to leave it. The trade union confederations CNTG and USTG are now the main force in the fight for democracy. The presidential security force, led by the dictator's son, responded to their protest rally on 22 January by killing 59 people and wounding 150 others. The dictator increasingly treats the country as his own private property. Like many other countries that are run by dictators, Guinea is also becoming the victim of the fight over natural resources among factions that want to get their hands on the revenues from them. In this case, the resources in question are gold, iron and bauxite. This resolution stands up for the demands of the democratic opposition, and it enjoys my group's support.
author. - (FR) Mr President, I wish to thank the Commissioner and the representative of the Council for being here today. The time has come for the Union to take action, as the situation in Guinea is sliding downhill.
Guinea has for too long been deliberately kept in a state of underdevelopment by the dictatorial regime and is becoming mired in a tragic deadlock for lack of transparency and democracy. The people of Guinea have had enough of poverty, destitution and social injustice; they have not enjoyed the benefits of Guinea's riches - the country has an abundance of natural resources - which are monopolised and mismanaged by the President and his cronies, who are as guilty as he is. President Conté, who has been in power since 1984, is ill, and is clinging to life as he is clinging to power. If he survives, no one will begrudge him his health. If, on the other hand, he remains in power and re-establishes a state of emergency. We will neither understand nor accept this.
After decades of undiluted power, one has no choice but to condemn such an attitude when wisdom, or a modicum of compassion for his people, would surely have led the President to prepare for the smooth transfer of power to his successor and for the transition to a genuinely democratic regime. Instead of that, a state of siege has been declared, the right to assembly and freedom of movement have been curtailed, and the military have violently broken up peaceful demonstrations and killed people. This is unacceptable.
We have no choice but to condemn this brutality, this lack of respect for the most basic human rights of the people of Guinea and the shameful behaviour of a leader who is at the end of his reign but whose capacity for causing suffering is sadly not at an end. We must demand that a committee of inquiry be set up to look into the events in Guinea in order to ascertain the full extent of the repression and the level of the hierarchy at which decisions have been taken and by whom.
Furthermore, will the EU demand political dialogue, as laid down in Article 96 of the Cotonou Agreement? We must keep a very close eye on the situation, because, if it were to continue to worsen, not only would the people of Guinea suffer but so too could the whole of that region of Africa, as the deepening internal conflict would spread to neighbouring countries. The past is sadly all too full of such examples.
author. - Mr President, you might be surprised to know that Guinea has a long history of association with Europe. It first became known to Europeans during the Portuguese discoveries that started the slave trade in the 15th century.
In 1890, present-day Guinea was created as a French colony and remained so until 1958. From 1958 until 1984 the country was governed by a dictator, Ahmed Sékou Touré, who was supported by the Soviet Union. Following Touré's death in 1984, a new totalitarian regime took over, headed by another dictator, Lansana Conté, who some claim was supported largely by the West. Conté's rule has certainly been better than Touré's, but is still very far from being democratic. The heavy-handed approach to political opponents and the events in February which led to the killing of 23 demonstrators is proof of that. Guinea represents a country used and sometimes abused by Europe in the past and is now struggling to survive in extreme poverty and political instability.
Guinea's mineral wealth makes it, potentially at least, one of Africa's richest countries. We, as Europeans, have a duty to assist its people - honestly and effectively this time - in finding and following the road to true democracy, freedom, justice and prosperity.
author. - (FR) Mr President, in Guinea, since 17 January, an old senile dictator has been massacring his people with complete impunity in order to protect his regime, his corrupt friends and his waning power.
Guinea is in complete decline. Despite its status as the leading exporter of bauxite and despite its deposits of gold, diamonds and iron, its people are among the poorest in the world. Its wealth is consumed by corruption, and bad governance does the rest. Repression beats down on a people who no longer accept it. President Conté's only response to the January strikes was to have the crowd fired on, to imprison the trade unionists, then, having pretended to negotiate on 27 January, to go back on his commitment to appoint a consensus prime minister and to declare a state of emergency. There have now been more than one hundred deaths, and the massacre goes on.
Europe cannot remain silent and do nothing. We cannot wait for Guinea to descend into chaos with unforeseeable consequences for the region. Europe has a responsibility to fulfil.
We call on the Commission to implement the provisions of Article 96 of the Cotonou Agreement, applicable in the event of violation of human rights and democratic principles. We must now support the people of Guinea and demand that the authorities end the massacres immediately, release those arrested during the demonstrations, restore civil liberties, lift the state of siege, open negotiations with the trade unions and civil society, and, in cooperation with the opposition parties, appoint a consensus prime minister and government.
Furthermore, I believe that the European Union must call for elections to be convened under international supervision, with missions sent by the European Union and the United Nations. That is what is currently being done in Mauritania, involving our fellow Member, Mrs Isler Béguin, to whom I pay tribute in this House, and it was what was done in the Democratic Republic of Congo, with results that have been extremely effective and significant.
Finally, we must indeed support the proposal for an independent committee of inquiry, led by the United Nations, into the violence of recent months. After twenty-three years of dictatorship, enough is enough; the European people must stand alongside the people of Guinea in their fight for freedom and dignity.
author. - (DE) Mr President, as has been said already, Guinea's fishing, farming and raw material resources make it, potentially, a very prosperous country. The fact that, despite this, the country is languishing in miserable poverty is a result of the terrible mismanagement, the dictatorship and the abysmal administration by the state that have obtained there for decades and I am most grateful to Mr Matsakis for having pointed out that Sékou Touré, to whom Mr Meijer referred, was one of worst dictators ever to rule over it.
Today too, unfortunately, the prevailing state of affairs is anything but acceptable, for which reason we must call on the current transitional president - for he cannot be any more than this - to use the short period that remains to him to bring about an ordered transition to democracy and the rule of law. He can only do this, however, if he does not name a puppet as prime minister, as he now has, but only if he truly commits to the demands of the trade unions and the democracy movement and constitutes a broad-based transitional government, including the forces of opposition, which then does nothing other than set about creating public order and preparing free elections so that the past terror and dictatorship can finally give place to democracy and prosperity.
on behalf of the IND/DEM Group. - (PL) Mr President, like many other African countries, Guinea is rich in mineral resources but at the same time is extremely poor. A large proportion of its people live in abject poverty. This was the reason for the strikes and demonstrations that took place in 2005 and also at the start of this year, protesting against the corrupt rule of Lasana Conté who has been in power for 23 years.
The strikes are an expression of discontent regarding inflation, unemployment, energy and water shortages and the high price of basic goods. In recent times, the strikes have also led to the interruption of the export of aluminium ore, which is Guinea's most precious asset. Tremendous losses were incurred, reaching a level of USD one million a day. The leaders of the January strike and the trade unions did suspend the protest, however, following the signing of an agreement demanding a change of Prime Minister. The promises contained in the agreement between the trade unions, the Parliament of Guinea and its Supreme Court were not kept, and once again a member of the ruling party was appointed Prime Minister. This does not bode well in terms of improving the situation, as demanded by the protestors.
Events in Guinea are similar to those that took place in my home country some time ago. In Guinea, the current regime is also firing on fellow citizens fighting for change, better living conditions and respect for fundamental human rights. We demand respect for the principles of democracy and reforms in a country whose inhabitants wish to live in dignity, supported by their own natural wealth which is currently being exploited by rich companies and siphoned off by corruption. Thousands of Guineans are dying of hunger and poverty. Over a hundred were killed during the demonstration. These are the victims of a fledgling democracy and of the struggle for human rights. They are also a stain on the consciences of those who value aluminium ore, bauxite, gold and diamonds more than human lives.
Member of the Commission. Mr President, not only has the country had a very difficult history and legacy, but it faces a very difficult current situation. However, together we can help to bring more hope to Guinea.
The Commission is fully aware of the situation in that country. In a press release of 22 January, the European Commission condemned the violent interventions by the security forces and called for restraint and civic responsibility during these demonstrations. Commissioner Michel regretted the loss of human lives and encouraged the different stakeholders to pursue a constructive dialogue in order to implement the necessary political reforms important for that country.
The German Presidency, on behalf of the Union, issued a declaration on 9 February regretting the loss of life during the demonstrations and asking the Government of Guinea for an explanation of the circumstances of those deaths and of the judicial steps being taken against those responsible.
The inquiry commission appointed in Guinea is led by public prosecutors, but victims and relatives are invited to submit their cases either to the courts, which have limited means, or to the police, an institution heavily involved in the repression. Given this situation, the Guinean Bar has refused to participate in the inquiry commission and has called for an international commission instead. The Bar also wishes to present a case to the International Criminal Court.
The Commission's delegation in Conakry and Member States' embassies have repeatedly stressed to the Government of Guinea the need to carry out a full inquiry into the events. This was also stressed by Commissioner Michel to Foreign Minister Condé. The delegation and other diplomats have also stressed to the new Prime Minister that the behaviour of security forces observed during the previous strike should simply stop.
The ninth European Development Fund cooperation strategy with Guinea, signed on 21 December 2006, includes governance as a focal factor, as a priority. Actions foreseen are aimed at promoting effectiveness and transparency in public management, reinforcing the rule of law and promoting a democratic society.
A reinforced political dialogue with the country is ongoing as a follow-up to the Article 96 (Cotonou Agreement) consultations, which ended in April 2005. The Commission has stressed to the Guinean authorities that the new situation would be taken into account in this context.
I should like to thank you for the resolution, and express the firm belief that the European Union should support the country in seeking a better future.
The debate is closed.
The vote will take place at the end of the debate.